Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered September 26, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Since defendant failed to advance before the trial court his present arguments concerning the court’s disallowance of a defense peremptory challenge, such claims are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review them, we would find, from the totality of the record, that the trial court properly followed the protocols required by Batson v Kentucky (476 US 79), and correctly concluded that the reasons provided by defense counsel for exercising a peremptory challenge were pretextual (see, People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Warwick, 239 AD2d 124, lv denied 90 NY2d 865). Concur— Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.